Citation Nr: 0606653	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  97-33 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with private hospital treatment 
in May 1994.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1995 determination 
by the Department of Veterans Affairs (VA), Medical Center 
(MC) in Los Angeles, California, which denied reimbursement 
of private medical expenses from June 1, 1994 to June 15, 
1994.

The record reflects that a March 1996 document titled 
"Request to Reopen Claim," noted the medical expenses 
involved in the claim were incurred from May 10, 1994 to May 
15, 1994.

In October 1996, the VAMC notified the veteran that his claim 
for reimbursement for unauthorized medical services provided 
from June 1, 1994 through June 15, 1994 was not approved.  
The veteran's then representative submitted a notice of 
disagreement dated in October 1996.

In November 1997, the VA issued a statement of the case which 
noted treatment from June 10 through June 15, 1994.  
Subsequently, the veteran's then representative submitted 
documents sufficient to perfect the appeal.  The Board notes 
that the issue listed on the title page has been amended to 
reflect the treatment dates claimed by the veteran.

In a May 1998 decision, the Board denied the veteran's claim 
for entitlement to payment or reimbursement of unauthorized 
medical expenses.

The appellant appealed to the Court.  In March 2001, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
May 1998 Board decision and remanded the case to the Board 
for proceedings consistent with the Court's order.

In a June 2002 decision, the Board again denied the veteran's 
claim for entitlement to payment or reimbursement of 
unauthorized medical expenses.

The appellant again appealed to the Court.  In April 2005, 
the Court issued an Order which vacated the June 2002 Board 
decision and remanded the case to the Board for proceedings 
consistent with the Court's order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court noted that the veteran was never informed of the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
subsequent statutory and regulatory obligations of VA to 
notify and assist.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  A remand is 
necessary, therefore, to accord the RO an opportunity to 
provide such notice with regard to the issue on appeal.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim of entitlement to payment or 
reimbursement of unauthorized medical 
expenses associated with private hospital 
treatment in May 1994.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should then readjudicate the 
issue of entitlement to payment or 
reimbursement of unauthorized medical 
expenses associated with private hospital 
treatment in May 1994.  If the decision 
remains adverse to the veteran, he should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


